UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5102



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM FRANKLIN SEHEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville. Norman K. Moon, District Judge.
(CR-02-128)


Submitted:   June 9, 2006                     Decided:   July 6, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roland M. L. Santos, Harrisonburg, Virginia, for Appellant. John
L. Brownlee, United States Attorney, Anthony P. Giorno, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           William Franklin Sehen was sentenced to 121 months’

imprisonment        for    possession      of     five     grams     or        more    of

methamphetamine with intent to distribute, in violation of 21

U.S.C. § 841 (2000). We affirmed the conviction, vacated the

sentence, and remanded for further proceedings consistent with

United States v. Booker, 543 U.S. 220 (2005).               See United States v.

Sehen, No. 03-4487 (4th Cir. July 14, 2005) (unpublished).

           On remand, the district court resentenced Sehen to an

identical term of 121 months’ imprisonment.                Sehen again appeals,

contending     the    district   court’s        application    of     a   sentencing

enhancement for possession of a dangerous weapon in connection with

a drug offense, pursuant to U.S. Sentencing Guidelines Manual

(“USSG”) § 2D1.1(b)(1) (2002), was clearly erroneous. Furthermore,

Sehen contends the district court did not sufficiently articulate

its consideration of the sentencing factors listed in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005).

           The district court’s enhancement of Sehen’s sentence

under § 2D1.1(b)(1) is reviewed for clear error.                   United States v.

McAllister,    272    F.3d    228,   234    (4th    Cir.    2001).        Under       the

sentencing guidelines, a defendant receives a two-level increase to

his base offense level under USSG § 2D1.1(b)(1) if a dangerous

weapon was possessed during the offense.                 This “adjustment should

be   applied   if    the   weapon    was   present,      unless     it    is    clearly


                                      - 2 -
improbable that the weapon was connected with the offense.”        USSG

§ 2D1.1(b)(1) comment. (n.3).   The Government need not establish a

perfect connection between the possession of the firearm and the

commission of the drug offense before the enhancement may be made.

See McAllister, 272 F.3d at 234. Evidence of firearms in proximity

to illegal drugs can support a conclusion that the firearms were

possessed during the commission of the drug offense.         See United

States v. Harris, 128 F.3d 850, 852 (4th Cir. 1997).    Moreover, the

enhancement does not “require[] proof of precisely concurrent acts,

for example, gun in hand while in the act of storing drugs, drugs

in hand while in the act of retrieving a gun.”         Id.    (internal

quotation marks omitted).

           After carefully reviewing the evidence, we find Sehen has

failed to show that it is “clearly improbable that the weapons were

connected with” his drug offense.       See USSG § 2D1.1, comment.

(n.7).   Therefore, we conclude the district court’s application of

the sentencing enhancement was not clearly erroneous.

           Additionally, we find no merit to Sehen’s contention

concerning the § 3553(a) factors.       A “district court need not

explicitly discuss every § 3553(a) factor on the record.”        United

States v. Eura, 440 F.3d 625, 632 (4th Cir. 2006) (citation

omitted); see United States v. Johnson, 445 F.3d 339, 345 (4th Cir.

2006), petition for cert. filed, Apr. 17, 2006 (No. 05-10474)).

“[A] sentence imposed within the properly calculated Guidelines


                                - 3 -
range . . . is presumptively reasonable.”             United States v. Green,

436 F.3d 449, 457 (4th Cir. 2006) (internal quotation marks and

citation omitted); see Johnson, 445 F.3d at 342-44. Based on these

principles, we find the district court adequately considered the

§ 3553(a) factors, and Sehen fails to rebut the presumption that

his   sentence,   which   was   imposed    at   the    top   of   the   properly

calculated sentencing guidelines range, was reasonable.

           Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                   - 4 -